Citation Nr: 0502538	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant had active service from January 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Winston-Salem, North Carolina, which denied the 
veteran's claim of entitlement to service connection for 
pancreatitis.   The veteran appealed, and in December 2000 
the Board remanded the claim for additional development.  


REMAND

The appellant asserts that service connection is warranted 
for pancreatitis.  

The most recent Supplemental Statement of the Case (SSOC) is 
dated in January 2002.  Subsequent to the January 2002 SSOC, 
a great deal of additional evidence was obtained and 
associated with the claims file in the form of VA and private 
treatment records, and records from the Social Security 
Administration.  In February 2003, the RO sent the veteran a 
waiver form and requested that he indicate whether or not he 
would like the Board to adjudicate his claim.  See 38 C.F.R. 
§ 20.903(a) (2004).  There is no record of a response.  In 
addition, in March 2004, the Board requested an opinion from 
the Veterans Hospital Administration (VHA).  See 38 C.F.R. 
§ 20.901(a) (2004).  In April 2004, a VHA opinion was 
received.  In August 2004, the RO sent the veteran a waiver 
form and requested that he indicate whether or not he would 
like the Board to adjudicate his claim (i.e., without 
remanding the claim to the RO for a review of the new 
evidence).  However, there is no record of a response.  In 
summary, a waiver of RO review has not been received in 
conjunction with any of the evidence received after January 
2002, nor has any of this evidence been reviewed by the RO.  
Accordingly, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the evidence received 
subsequent to the January 2002 SSOC.  See generally See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may 
not consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

The RO should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



